Citation Nr: 0908533	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 06-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for dementia.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for headaches, including 
as due to Agent Orange and radiation exposure.

6. Entitlement to service connection for a bilateral foot 
disorder, including immersion (claimed as emersion), which 
has been claimed as due to Agent Orange exposure.



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 until 
October 1970. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee for additional development. Prior to 
the Remand, this matter was before the BVA on appeal from a 
December 2005 rating decision. 

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for March 2008.  The record 
indicates that the Veteran failed to appear for his hearing. 
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn. See 38 C.F.R. 
§ 20.704(d). 

The Veteran, in his February 2005 claim application, also 
raised claims for dental treatment and non-service-connected 
disability pension. However, these matters are not before the 
Board because they have not been prepared for appellate 
review, specifically no rating decisions have been provided 
by the RO in regards to those claims. Accordingly, these 
matters are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
Veteran's bilateral hearing loss is related to his active 
military service.

2. The medical evidence of record shows that the Veteran has 
PTSD related to his active military service.  

3. The medical evidence of record does not show that the 
Veteran has dementia related to his active military service. 

4. The medical evidence of record does not show that the 
Veteran's hypertension is related to his active military 
service. 

5. The medical evidence of record does not show that the 
Veteran has a current diagnosis for headaches. 

6. The medical evidence of record does not show that the 
Veteran has a current diagnosis for a bilateral foot 
disorder. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2008).

2. The criteria for the establishment of service connection 
for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2008).

3. The criteria for the establishment of service connection 
for dementia have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309 (2008).

4. The criteria for the establishment of service connection 
for hypertension have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2008).

5. The criteria for the establishment of service connection 
for headaches have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.311 (2008).

6. The criteria for the establishment of service connection 
for a bilateral foot disorder have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Also 
included with the letter were questionnaires regarding 
stressors for service connection for PTSD and exposure to 
radiation.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records, Social Security Administration 
(SSA) records, and identified private medical records. He has 
submitted numerous statements.  

The Board further notes that VA medical examinations were 
provided in regards to his claims for bilateral hearing loss 
in November 2005 and PTSD in October 2005. 

There is no duty on the part of VA to provide medical 
examinations for his claims for dementia, headaches, 
hypertension, or bilateral foot disorder, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service. Indeed, the Board notes that obtaining VA 
examinations is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision. 38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses or hypertension, when such disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That an injury or event occurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of a veteran who engaged in combat with the enemy 
in active service, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b). So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence. Every reasonable doubt shall be resolved 
in favor of the Veteran. 38 U.S.C.A. § 1154(b). The phrase 
"engaged in combat with the enemy" requires that the Veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality. The phrase 
does not apply to veterans who merely served in a general 
"combat area" or "combat zone, but did not themselves engage 
in combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 
1999).

Bilateral Hearing Loss

The Veteran has claimed, in a statement received in February 
2005, that he has a hearing impairment. 

The Veteran's service treatment records generally indicate 
that he had normal hearing levels in his July 1965 pre-
induction examination, his October 1968 induction 
examination, and his September 1970 examination prior to 
separation. His service treatment records also do not 
indicate that he made any complaints of or received treatment 
for hearing loss while in service. 

A VA examination was provided to the Veteran in November 
2005. The Veteran reported that he had difficulty 
understanding speech in some situations. He reported that he 
was regularly exposed to hazardous noise in active combat, 
including bombs, machine gun fire, helicopter noise, mines, 
and other weapons fire. He also had post-service noise 
exposure including from machinery and motorcycle noise. 

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
25
25
70
70
75
60
LEFT
25
25
30
70
65
47.5

Speech recognition under the Maryland CNC Word List was 84 
percent for the right ear and 88 percent for the left ear. A 
tympanometry examination found right and left ear Type A 
tympanograms, consistent with normal middle ear pressure and 
system mobility. Testing revealed sensorineural hearing loss. 
The examiner found his right ear hearing to be essentially 
within normal limits through 1.4k Hz, but that it 
precipitously sloped to severe sensorineural hearing loss 
with good discrimination. Left ear hearing was essentially 
within normal limits through 2k Hz, and was precipitously 
sloping to moderately severe sensorineural hearing loss with 
good discrimination.

The examiner found the Veteran's right ear to have normal to 
moderately severe sensorineural hearing loss of precipitous 
configuration, with moderately severe high frequency 
sensorineural hearing loss from 2k Hz and beyond. His left 
ear similarly showed normal to moderately severe 
sensorineural hearing loss of precipitous configuration, with 
moderately severe high frequency sensorineural hearing loss 
from 3k Hz and beyond. 

The examiner found it less likely than not that the Veteran's 
current level of hearing loss was related to his military 
noise exposure as a light weapons infantryman. The VA 
examiner based her opinion on the service treatment records 
indicating that he had normal hearing through all tested 
frequencies in July 1965, October 1968, and September 1970 
(at discharge). She further stated that the Veteran's current 
level of hearing loss may be more related to his significant 
history of occupational and recreational noise exposure.

The November 2005 VA examination report indicated that the 
Veteran met the threshold requirements for impaired hearing 
under VA standards. 38 C.F.R. § 3.385. However, the November 
2005 VA examiner specifically found his current hearing loss 
not related to service, but that is was more likely be due to 
his recreational noise exposure. His service treatment 
records similarly indicate that he had normal hearing 
throughout service. Thus, no medical evidence is of record 
indicating that the Veteran has hearing loss due to service.

The only other evidence provided as to the Veteran's claim is 
his belief that his bilateral hearing loss is due to service. 
Although the Veteran can provide testimony as to his own 
experiences and observations, the factual question of if the 
Veteran's bilateral hearing loss can be attributed to his in-
service experiences is a medical question, requiring a 
medical expert. The Veteran is not competent to render such 
an opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992). The Veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence. 

The only competent medical evidence of record regarding the 
Veteran's claim indicates that the Veteran does not bilateral 
hearing loss due to service. As the preponderance of the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991). The Veteran's claim for service connection for 
bilateral hearing loss is denied. 

PTSD

The Veteran essentially contends that he has PTSD due to 
service; specifically, he contends that he has PTSD due to an 
incident involving the death of a soldier that saved his 
life, by taking fire so that other men in his unit could get 
away, as indicated in a PTSD questionnaire received in April 
2005.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The record supports that the Veteran was engaged in combat 
with the enemy. The service personnel records indicate that 
he served during the Vietnam War and received the Combat 
Infantryman Badge as well as other medals.

The Veteran's service treatment records do not indicate that 
the Veteran was ever treated for an acquired psychiatric 
disorder, including PTSD, during service. 

No VA outpatient treatment records are of record to indicate 
that the Veteran received treatment for a psychiatric 
disorder for years following service. A September 2004 VA 
outpatient treatment record noted that Veteran had probable 
depression and socially immature, with poor coping skills and 
a lack of insight. However, the examiner found that although 
the Veteran had a history of some inciting events that might 
set him up for PTSD, he was not experiencing some of the more 
common symptoms. An October 2004 VA outpatient treatment 
record noted that the Veteran was depressed with some 
symptoms suggestive of PTSD, related to his combat 
experiences, but a February 2005 VA outpatient treatment 
record found the Veteran to not meet the diagnostic criteria 
for PTSD. A March 2005 VA outpatient treatment record found 
that the Veteran did not suffer from extreme symptoms, but 
the examiner found him to meet the diagnostic criteria for 
PTSD.  While a complete analysis or explanation of how that 
diagnosis was made was not provided, and the diagnosis of 
PTSD was not specifically related to his time in service, the 
examiner did recount the Veteran's wartime experiences in 
some detail in the narrative section of the report.

The Veteran's private medical records generally diagnosed him 
with anxiety or depression, as indicated in the June 2005 
report of J.P., D.O.. A February 2006 private psychiatric 
review technique, by R.P.J., Ed.D., indicated a diagnosis of 
PTSD, mild severity; however, her summary only found the 
Veteran to have depression, anxiety, limited education and 
early dementia. 

A VA examination for PTSD was provided in October 2005, with 
the report dictated in November 2005. The VA examiner noted 
that the Veteran was exposed to several traumatic events 
during his Vietnam War service, in which he both experienced 
and witnessed events involving actual and threatened death 
with serious injury and responded with fear and helplessness. 
However, the examiner found him to not meet the DSM-IV 
stressful criteria for PTSD. He met all the D criteria for 
persistent symptoms of increased arousal, but did not meet 
the majority of the C criteria. 

The Veteran reported efforts to avoid thoughts, feelings, or 
conversations associated with his Vietnam War trauma, as well 
as loud music to avoid recollections. However, the October 
2005 VA examiner found that he denied being able to recall 
any important aspects of the trauma and showed no indication 
of markedly diminished interest or participation in 
significant activities. He had no reported detachment or 
estrangement from others. Additionally, his restricted range 
of affect appeared more cognitive and perhaps related to 
overlying depression or frontal lobe type dementia. He also 
did not report a foreshortened future, but felt he would be 
able to enjoy hobbies without his financial problems. The 
examiner found that though the Veteran reported several 
significant symptoms of PTSD, particularly sleep problems and 
flashbacks, it appeared that most of those symptoms had 
escalated over the past year and were likely a response to 
his loss of employment and growing financial stressors. 

A January 2006 private medical record by Dr. R.K. provided 
him with a DSM-IV diagnosis of PTSD, mild severity. Similarly 
to the October 2005 VA examiner, Dr. R.K. found no severe 
deficits in the Veteran's ability to relate to others or 
social functioning. However, he found numerous symptoms of 
PTSD, including problems concentrating, hypervigilance to his 
environment, exaggerated startle response, and tendency to 
avoid thoughts or situations associated with past trauma. 

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the Veteran's current 
psychiatric state. The Board must thus determine how much 
weight to afford the opposing opinions. See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993). The Board may weigh one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior evidence. Id. at 470-71. ("The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another. Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases"). In assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight of the credibility of the evidence 
in the adjudication of the merits. See Hernanadez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).

Although the March 2005 VA outpatient treatment record and 
the February 2006 review by R.P.J., Ed.D. indicated diagnoses 
of PTSD, those records did not indicate that the PTSD 
diagnoses were supported by a full review of the Veteran's 
claims file or that a complete DSM-IV analysis accompanied by 
comprehensive psychiatric examination and interview performed 
when making those diagnoses.  In contrast, the October 2005 
VA examination included a review of the claims file and DSM-
IV analysis, in addition to an examination of the Veteran, 
but found him to not meet the specific criteria for PTSD 
under DSM-IV.  However, the January 2006 private medical 
record by Dr. R.K. involved an interview w/ the Veteran and 
found him to have a DSM-IV diagnosis of PTSD, mild severity. 

The Board finds the January 2006 private medical record of 
Dr. R.K. to be the most probative as to the question of 
whether the Veteran has PTSD. Both the January 2006 record of 
Dr. R.K. and the October 2005 VA examination provided an 
analysis using DSM-IV criteria; however, the January 2006 
record was performed more recently. The Board may find more 
recent medical opinions to be of greater probative value. 
Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial 
of service connection and determining that "there is a 
plausible basis...supporting the conclusion that the more 
recent medical opinions were of greater probative value"); 
see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) 
(affirming the Board's decision when it "relied upon the 
most recent VA examination").

The medical evidence also generally provides a link between 
current symptomatology and the claimed in-service stressor. 
The January 2006 medical record by Dr. R.K. noted that the 
Veteran reported flashback episodes of Vietnam and the 
Veteran medical records generally indicated symptoms related 
to his Vietnam service. Additionally, in an October 2004 VA 
outpatient treatment record, the examiner found the Veteran 
to have symptoms suggestive of PTSD, related to his combat 
experiences in Vietnam.

The evidence demonstrates that the Veteran has received a 
diagnosis of PTSD based on DSM-IV criteria and that his PTSD 
symptoms have been medically linked to his combat 
experiences. As the evidence of record is at least at an 
approximate balance the benefit of the doubt rule applies. 
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's 
claim for service connection for PTSD is granted.

Dementia

The Veteran has also contended that he has dementia due to 
service. 

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for symptoms of 
dementia. His September 1970 examination prior to discharge 
found him to be psychiatrically normal.

The record is silent for years following service as to any 
complaints of or treatment for memory problems or dementia.

An October 2005 VA examination for PTSD recommended that the 
Veteran undergo neuropsychiatric evaluation for dementia. A 
VA neuropsychology consult was provided in December 2005. The 
examiner determined that the findings were significant for 
poor effort and a pattern of poor, inconsistent performance 
across domains that could not be explained by any 
neurologically based impairment. The Veteran also showed 
unusual displays of ostensible temper/anxiety both during 
testing and the interview. The examiner stated that the 
reason for the Veteran's poor effort was unclear, but that 
secondary gain probably played a significant role in his 
presentation. The examiner found that although it was not 
possible to rule out the presence of neurocognitive 
impairment, it was very unlikely that he showed dementia. 

An April 2007 addendum to a VA neuropsychology consult 
further noted that the Veteran had borderline intellectual 
abilities based on an earlier assessment, but that the 
Veteran showed poor effort and neurocognitive malingering 
when he was assessed.

A February 2006 private psychiatric review technique, by 
R.P.J., Ed.D., noted that the Veteran had displayed 
increasing memory problems in the past year and decreasing 
cognitive functioning. The examiner found him to have early 
dementia, but no opinion was provided as the etiology of the 
dementia.

The medical evidence of record is conflicted as to whether 
the Veteran has dementia, though the record does indicate 
that he does have some cognitive impairment. As previously 
discussed, the Board may weigh one medical professional's 
opinion over another. Guerrieri, 4 Vet. App. at 470-71. 

In the present case, the Board finds the December 2005 VA 
neuropsychology consult to be more probative as it provided a 
more complete analysis of the Veteran's symptoms, as well as 
indicated multiple neuropsychological tests. 
In contrast, the February 2006 private medical record from 
R.P.J., Ed.D., did not indicate that any testing was 
performed or provide a full analysis as to how she reached 
her opinion that the Veteran was in the early stages of 
dementia.

Thus, based on the more probative evidence of record, the 
December 2005 VA neuropsychological consult, the record does 
not indicate that the Veteran has dementia. A threshold 
requirement for the granting of service connection is 
evidence of a current disability. In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, even if the Board were to accept that the 
Veteran currently has dementia, there is no medical evidence 
of record indicating that it was either incurred in or 
aggravated by service. Indeed, the evidence of record 
frequently indicates, as reported by the Veteran and 
indicated in the October 2005 VA examination for PTSD, that 
the Veteran's memory problems developed within the last few 
years. The February 2006 private medical record from R.P.J., 
Ed.D., found him to only be in the early stages of dementia

The only other evidence provided as to the Veteran's claim is 
his belief that he has dementia due to service. However, the 
factual question of whether his claimed dementia can be 
attributed to his in-service experiences is a medical 
question, requiring a medical expert. He is not competent to 
render such an opinion. Espiritu, 2 Vet.App. at 495. 

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both that he has dementia, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so. A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert, 1 
Vet.App. at 58. The Veteran's claim for service connection 
for dementia is denied. 

Hypertension

The Veteran has contended that he has high blood pressure due 
to his service, as indicated in his February 2005 claim 
application.

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for hypertension. 
Indeed, his October 1968 induction examination recorded blood 
pressure reading of 130/88. However, his pre-discharge 
September 1970 examination found his blood pressure to be 
114/70, which is normal. 

The evidence of record generally indicates that the Veteran 
has been diagnosed with hypertension, as indicated in a March 
2005 VA outpatient treatment record. A January 2005 private 
medical record from Dr. J.P. similarly indicated that the 
Veteran had been assessed with hypertension. However, no 
medical opinions are of record indicating that the Veteran 
has hypertension related to service. 

There is no medical evidence of record indicating that his 
hypertension was either incurred in or aggravated by service. 
Indeed, the first medical evidence to indicate that the 
Veteran even had hypertension was from decades following his 
discharge from service. No medical opinions are of record 
indicating that the Veteran either had hypertension in 
service or that his current hypertension is in any way 
related to his service. 

The only other evidence provided as to the Veteran's claim is 
his belief that he has hypertension due to service. However, 
the factual question of if his hypertension can be attributed 
to his in-service experiences is a medical question, 
requiring a medical expert. He is not competent to render 
such an opinion. Espiritu, 2 Vet.App. at 495. 

As previously noted, the Veteran was advised of the need to 
submit medical evidence demonstrating a nexus between his 
hypertension and service by way of the VCAA letter provided 
to him, but failed to do so. A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert, 1 
Vet.App. at 58. The Veteran's claim for service connection 
for hypertension is denied. 

Headaches and a Bilateral Foot Disorder

The Veteran has also claimed to have been hit in the foot by 
Agent Orange and to have headaches due to Agent Orange 
exposure in Vietnam, as indicated in his February 2005 claim 
application. He has also alternately claimed to have 
headaches due to exposure to ionizing radiation. 

The Veteran's service treatment records indicate treatment 
for sores on his foot. His feet treatments were alternatively 
for immersion foot, as indicated in July 1979, and paddy 
foot, as indicated on September 12, 1969. The record 
indicates that he received treatment for his foot disorders; 
his September 1970 pre-discharge examination found his feet, 
lower extremities, and skin to be normal. The service 
treatment records, however, did not indicate any complaints 
of, or treatment for, headaches in service and the September 
1970 examination found him to be neurologically normal.

The record does not indicate any other complaints of, or 
treatment for, either headaches or a foot disorder in the 
years following service.

The Veteran's private medical records generally do not 
indicate any complaints of or treatment for either headaches 
or a foot disorder. The Veteran's VA outpatient treatment 
records similarly are generally silent as to any complaints 
of or treatment for headaches or a foot disorder. In fact, in 
a September 2004 VA outpatient treatment record, the Veteran 
specifically denied having headaches or neurological weakness 
or sensory loss. A November 2005 VA primary care assessment 
noted that the Veteran's gait was normal and that he was able 
to bend and stand. He had no rashes, lesions, or ulcers on 
examination. 

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). The medical evidence of record does not indicate that 
the Veteran has been diagnosed with, or even treated for, any 
sort of headaches or foot disorders. Additionally, as there 
is no indication that the Veteran currently has headaches or 
foot disorders, an analysis as to whether the Veteran has 
either disorders due to either Agent Orange or ionizing 
radiation exposure is unnecessary. 

As previously stated, the Veteran was advised of the need to 
submit medical evidence demonstrating that he had both 
claimed disorders, in addition to medical evidence 
demonstrating a nexus between the claimed disorders and 
service by way of the VCAA letter provided to him. He has 
failed to provide such evidence, though he has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a). 

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert, 1 Vet.App. at 58. 
The Veteran's claims for headaches and a bilateral foot 
disorder are denied. 


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is denied.

Service connection for dementia is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


